On April 4, 1994, the Defendant was sentenced to a period of ten (10) years at Montana State Prison for the offense of Theft, a felony. The Defendant is not eligible for parole release until he has completed the chemical dependency and criminal thinking errors programs provided at the Montana State Prison, plus conditions as listed in the April 4, 1994 Judgment. Credit is given for 223 days previously served. For the offense of Criminal Possession of Dangerous Drugs (marijuana), a misdemeanor, the Defendant shall serve six months in the Gallatin County Detention Center. This sentence shall run concurrently with the sentence imposed for Felony theft.
*60Done in open Court this 19th day of August, 1994.
SIGNED this 17th day of October, 1994.
On August 19, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner, and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Jeffrey Baysinger for representing himself in this matter.